Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on September 29, 2020.
Claims 1-13 are presently pending in the application have been examined below, of which, Claims 1 and 9 are presented in independent form.
This application is a national stage application of international application PCT/EP2019/055492, filed on March 6, 2019. This application is based upon and claims the benefit of priority from FEDERAL REPUBLIC OF GERMANY Patent Applications No. DE10 2018 204 934.3, filed on March 29, 2018 and DE10 2019 202 681.8 filed on Feb. 28, 2019.

Preliminary Amendment

In response to Preliminary Amendment filed on September 29, 2020, claims 1-13 have been amended. No new claims have been added, and claim 14 has been cancelled. Therefore, Claims 1-13 are presently pending in the application.

Information Disclosure Statement

As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements dated 9/29/2020 and 11/10/2020 are acknowledged by the examiner and the cited references that their portions are in English have been considered in the examination of the claims now pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments.
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Tateishi discloses:
A control device (1) for controlling a component (10) of a motor vehicle (Tateishi, Fig. 2, ¶ 44, The processing unit 21 of the ECU), the control device (1) having a processor (30) (Tateishi, ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit ) and an interface (20) configured to receive a software update (Tateishi, Fig. 2, ¶ 44, The update information receiving unit 21a receives an update program transmitted) wherein the control device (1) has a blocking mechanism (Tateishi, Fig. 3, ¶ 48-49, Prior to the start of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command to prohibit communication between each ECU 2 to be updated)  which, upon activation, inhibits the application of the software update (Tateishi, 10 has received the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated; ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process [inhibiting the application of the software update]), wherein the blocking mechanism can be activated in a time-controlled (Tateishi, Fig. 3, ¶ 48-49, Prior to the start [as a time-controlling of the activation of the blocking mechanism] of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command), event-controlled (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) and/or signal- controlled manner 
(Tateishi, Fig. 6, ¶ 68, After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi before him/her to combine Tateishi’s different embodiments, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated stop a software update process if an  error or any abnormality occurs before the update program 22a has been successfully stored to prevent any adverse effect (Tateishi, ¶ 82).

As to claim 3, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to connect the control device (1) to the motor vehicle, via a bus system (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), which are connected via communication lines such as CAN (Controller Area Network) buses and thereby capable of transmitting and receiving information to/from each other)).

As to claim 4, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the blocking mechanism is implemented by the interface (20) (Tateishi, Fig. 3, ¶ 48, The processing unit 11 [an interface] executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables [implementing] software-like functional blocks such as an update information acquisition unit 11a, a prohibition processing unit 11b).

As to claim 5, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the blocking mechanism is implemented the processor (30) (Tateishi, Fig. 3, ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit).

As to claim 7, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to receive signals on a vehicle bus connected to it, wherein the interface and/or- the processor (30) is/are configured to evaluate the signals and to activate the blocking mechanism in dependence on defined events, received signals, and/or a combination thereof (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) and/or signal- controlled manner (Tateishi, Fig. 6, ¶ 68, . After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).

As to claim 8, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the control device (1) is configured to activate the blocking mechanism during or after the production of the control device (1) and/or during or after the motor vehicle production and/or during the first use of the motor vehicle by the end customer (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), … In each ECU that is in charge of vehicle control or a like process [after the motor vehicle production], a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored; ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress).

As to claim 9, Tateishi as modified discloses:
a method (100) for operating a control device (1) which is designed to control a component (10) of a motor vehicle (Tateishi, Fig. 2, ¶ 44, The processing unit 21 of the ECU; ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit), the method comprising the following steps:
detecting (110) whether the blocking mechanism of the control device, which inhibits the application of software updates, is activated (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process [activated as detected]), 
activating (140) the blocking mechanism of the control device (1) if a determination (115, 130) reveals that a number or a defined number of events have occurred (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs [as defined events] before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process), a defined time has passed and/or a number or a defined number of signals have been received (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs [i.e. the signals have been received] before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process; Fig. 3, ¶ 48-49, Prior to the start [as a defined time] of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command).  


As to claim 10, the rejection of claim 9 is incorporated. Tateishi as modified further discloses the following step: 
activating (140) the blocking mechanism when it is detected that the motor vehicle is used by evaluating signals received by the interface (20) (Tateishi, ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress). 

As to claim 12, the rejection of claim 9 is incorporated. Tateishi as modified further discloses wherein the method is run through for each signal received at the interface (20), and in that the run-through of the method (100) is ended when the blocking when the blocking mechanism is activated (Tateishi, Fig. 3, ¶ 48, The processing unit 11 executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables [implementing] software-like functional blocks such as an update information acquisition unit 11a, a prohibition 11b; Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated).

As to claim 13, the rejection of claim 9 is incorporated. Tateishi as modified further discloses inhibiting the application of software updates with the blocking mechanism (Tateishi, Fig. 3 ¶ 82, if an error or any abnormality occurs before the update program 22a has been successfully stored in the free space 22b of the storage unit 22, the ECU 2 keeps the pre-update program 22a valid and stops the update process).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments and further in view of US 2018/0232224 (hereinafter “Mori”).

As to claim 2, the rejection of claim 1 is incorporated. Tateishi as modified does not appear to explicitly disclose wherein the interface (20) is configured to allow a communication with the blocking mechanism activated, with internal data, traceability data, status information and/or device configurations continuing to be received or transmitted. However, in an analogous art to the claimed invention in the field of data updates, Mori teaches wherein the interface (20) is configured to allow a communication with the blocking mechanism activated, with internal data, traceability data, status information and/or device configurations continuing to be received or transmitted (Mori, Fig. 2, ¶ 92-93, The microcomputer 11 causes the storage 112 to store, before the soft reset, the update requesting information 112a indicating that the updating request is received, causes the storage 112 to store the soft-reset history 112b … Thus, by employing the ECU 10 according to the present embodiment, it is possible to prevent an erroneous start of the updating program 112d). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Mori before him/her to incorporate Mori’s communication method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement Mori’s microcomputer functions to reduce a risk in which the power supply IC 12 determines an operation abnormality during program shifting and to prevent a hard reset caused by the power supply IC 12 during program shifting (Mori, ¶ 102).

As to claim 11, the rejection of claim 9 is incorporated. Tateishi as modified further discloses wherein, after the activating (140) of-the blocking mechanism, the interface continues to be used for receiving or transmitting control commands, internal data, traceability data, status information and/or device configurations (Mori, Fig. 2, ¶ 92-93, The microcomputer 11 causes the storage 112 to store, before the soft reset, the update requesting information 112a indicating that the updating request is received, causes the storage 112 to store the soft-reset history 112b … Thus, by employing the ECU 10 according to the present embodiment, it is possible to prevent an erroneous start of the updating program 112d).
Therefore, it would have been obvious to one of ordinary skill before the effective filing 12 determines an operation abnormality during program shifting and to prevent a hard reset caused by the power supply IC 12 during program shifting (Mori, ¶ 102).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) with filing date 7/24/2017 and designated in US in view of Tateishi’s various embodiments and further in view of US 8,702,450 (hereinafter “Nass”).

As to claim 6, the rejection of claim 1 is incorporated. Tateishi as modified does not appear to explicitly disclose a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound. However, in an analogous art to the claimed invention in the field of data processing, Nass teaches a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound (Nass, Claim 5, after the filling up of the space and curing of the potting compound, removing the surrounding second housing the first housing forming a unit with a sheath surrounding the first housing … such that after the curing a final shape of the connecting component is presented, said shape requiring no further processing). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0157482 teaches aborting the software updated activation procedure if certain conditions are not satisfied; and
US 2015/0301822 teaches using an update condition table to inhibit the update of some ECU programs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191